Citation Nr: 1413028	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than September 29, 2009, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active service from August 1976 to August 1980 and from October 1981 to October 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  A claim for an increased disability rating for a service-connected mood disorder was received on September 29, 2009; a formal claim of entitlement to TDIU was received on December 21, 2009; and there was no formal claim, informal claim, or written intent to file a claim of entitlement to an increased disability rating for a service-connected mood disorder or a TDIU prior to those dates.

2.  In a March 2010 rating decision, the Veteran was granted entitlement to a TDIU effective September 29, 2009, and the evidence does not establish that the Veteran became unable to obtain and maintain substantially gainful employment as the result of his service-connected disabilities in the one-year period prior to his date of claim for an increased disability rating for his service-connected mood disorder.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 2009, for the grant of entitlement to a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.1, 3.155, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The earlier effective date issue arises from the Veteran's disagreement with the effective date assigned following the award of TDIU.  Once a claim is granted it is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Nonetheless, the Board notes that an October 2009 letter provided the Veteran notice of how effective dates are assigned.  

Generally, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013); 38 U.S.C.A. § 5110 (West 2002).  For awards of increased compensation, if the evidence demonstrates that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable within that one year prior to the receipt of the claim.  Otherwise, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2013).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2013).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he should have been assigned an earlier effective date for the grant of TDIU.  Specifically, the Veteran has reported that because he was told in 2002 by a VA Medical Center mental health treatment provider that he was totally disabled due to his service-connected psychiatric disability, he should be granted entitlement to TDIU effective in 2002.  Further, the Veteran has indicated that as it was establised in the record that he was not working, and had not been working since the 1990s, that should have been considered as an informal claim for a TDIU.  

The Veteran filed claims of entitlement to service connection for various disabilities in April 2003 and October 2003.  Prior to those claims, the Veteran was not in receipt of compensation benefits.  The Veteran was ultimately granted entitlement to service connection for a right shoulder disability, rated 10 percent disabling, in a November 2007 rating decision, effective April 15, 2003, and granted entitlement to service connection for a mood disorder, rated 10 percent disabling, in a February 2009 rating decision, effective October 28, 2003.  His combined service-connected disability rating was 10 percent, effective April 15, 2003; 20 percent, effective October 28, 2003; and 70 percent with individual unemployability, effective September 29, 2009.

The Veteran filed a claim of entitlement to an increased disability rating for a service-connected mood disorder on September 29, 2009.  Prior to that claim, the Veteran's mood disorder was rated 10 percent.  In response to his claim, the Veteran was provided a VA examination and in a December 2009 rating decision, his mood disorder disability rating was increased to 70 percent, effective his September 29, 2009, the date of the claim for increase.  Following the receipt of the letter notifying him of the increased disability rating, the Veteran filed a December 2009 claim for a TDIU.  In the March 2010 rating decision, the Veteran was granted entitlement to a TDIU effective the date of his claim for an increased rating for his service-connected mood disorder because a claim for an increased disability rating can also be construed as a claim of entitlement to a TDIU where the record raises that issue.

The Board finds that an effective date earlier than September 29, 2009, for the grant of a TDIU is not warranted.  The Veteran was assigned a 20 percent combined service-connected disability rating in a November 2007 rating decision.  The Veteran did not appeal that rating and did not submit any additional new and material evidence within one year of that decision.  Therefore, that rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  His claim for increased compensation was received by VA on September 29, 2009.

If an increase in a disability is shown within the one-year period preceding the date of receipt of a claim for increased compensation, the increase will be effective the earliest date the increase in disability was factually ascertainable, otherwise the effective date will be the date of claim for increase.  The Veteran did not submit the claim for increase until September 29, 2009, and there is no evidence of record indicating that there was a pending claim for a TDIU or an increased disability rating prior to that date.  Therefore, the only time period during which the Veteran could potentially be entitled to a TDIU in connection with the current claim is the one-year period prior to the September 29, 2009, date of claim for an increased disability rating.  

The Board acknowlegdes that the evidence of record shows that the Veteran has been unemployable for quite some time, clearly well before he filed his September 29, 2009, claim for an increased disability rating for his service-connected mood disorder.  Specifically, with his September 2009 claim, the Veteran submitted a December 2008 letter from his VA Medical Center mental health counselor in which it was reported that the Veteran had been unable to work as a result of his psychiatric symptoms.  Additionally, September 2008 and earlier VA Medical Center mental health treatment records obtained in response to the Veteran's September 2009 claim for increase show that the Veteran has been unable to work as a result of his service-connected mood disorder for quite some time, and for more than one year preceding receipt of his claim in September 2009.  However, the fact remains that the Veteran did not file a claim of entitlement to TDIU until December 2009 and the evidence does not show that there was an increase in the Veteran's service-connected disabilities within the one-year period preceding his September 29, 2009, date of claim for an increased disability rating.  In fact, the Veteran was rated 20 percent disabled prior to September 29, 2009, and did not meet the percentage criteria for be assigned TDIU by the Board in the first instance.  However, the Board finds that no referral for consideration of TDIU prior to September 29, 2009, pursuant to 38 C.F.R. § 4.16(b) is necessary in this case because the evidence of record in the year prior to September 29, 2009, does not show that he first became unable to work due to service-connected disability during the one year period prior to the receipt of his claim.  Because the evidence of record fails to establish that the Veteran met the criteria for assignment of a TDIU in the one-year prior to his September 29, 2009, date of claim for an increased disability rating, the effective date of TDIU can be no earlier than the date of receipt of claim. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than September 29, 2009, for the grant of a TDIU.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than September 29, 2009, for the grant of a TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


